—Order, Supreme Court, New York County (David Saxe, J.), entered January 9, 1998, which granted defendant’s motion to confirm the Referee’s report and awarded her counsel fees of $85,959.47 plus interest and denied plaintiff’s cross motion to disaffirm the Referee’s report, unanimously affirmed, without costs.
Given the history of adjournments by plaintiff in this matrimonial action and the fact that the date of the hearing upon defendant’s entitlement to counsel fees had been repeatedly marked “final”, the court properly exercised its discretion in denying plaintiff’s request for a ninth adjournment predicated on an unsworn letter and in subsequently denying plaintiff’s motion to reopen the hearing (Treppeda v Treppeda, 212 AD2d 592; Matter of Bevona [Alma Realty], 201 AD2d 309). Plaintiff’s argument disputing the award of counsel fees to defendant on the merits is not supported by the record. We have reviewed plaintiff’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Williams, Tom and Mazzarelli, JJ.